OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFldXLBW^f^^OL^;AT,0l-AU-SmJi ASFJ.8J.hbsTAGE»PITNEY BOWES
                                 Q(0
               STATE OF TEXAS
               PENALTY FOR
                                                                 ZIP 78701
               PRIVATE USE          /.•s..                       02 W
                                                                 0001401623 MAY. 20. 2<W
  5/13/2015                       I3--?,I \OX st$'
  GORDON, BOBBY DAN Tr. Ct:Na|W92-04535>Q (C)                           WR-27,917-03
  This is to advise that the Court* has denied without written order the application for
  writ of habeas corpus on the findihgslpf ttiTe-tnal^court without a hearing.
                                             '"^ :i-'                  Abel Acosta, Clerk
                                BOBBY DAN GORDON
                                                                                           \
"Ni3